Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


	Allowable Subject Matter
1a. Claims 10-12 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-9, 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena (US 20180137858 A1) in view of Avicius (US 20160182329 A1).

2b. Summary of the Cited Prior Art
Saxena discloses a method for controlling and optimizing network connectivity with machine learning (Fig 1-9).
Avicius discloses a method for network resource optimization with mchine learning (Fig 1-8).


2c. Claim Analysis
Regarding Claim 1, Saxena discloses:
A method comprising
[(Saxena discloses a method for controlling and optimizing network connectivity with machine learning, see:
[Abstract] Network connected devices are controlled. A command is received. A graph model is applied to identify a subset of nodes related to the command. The graph model includes a plurality of nodes that each correspond to a device and the graph model includes a plurality of edges that specify relationships between the plurality of nodes. The subset of nodes is activated in response to the command.
Fig 1-9)]:
obtaining data characterizing a computational graph comprising a plurality of nodes representing operations and directed edges representing data dependencies
[(Saxena discloses collecting network characteristic data from various devices in the graph, see:
[0006] FIGS. 2A-2D are diagrams illustrating various example levels of a hierarchical deployment environment graph model.
[0043] At 302, sensor data is received. In some embodiments, the received sensor data includes data from one or more sensor devices of devices 102 of FIG. 1A. For example, data from a switch, a camera, a motion detector, a light detector, an accelerometer, an infrared detector, a thermometer, an air quality sensor, a smoke detector, a microphone, a humidity detector, a door sensor, a window sensor, a water detector, a glass breakage detector, and any other sensor monitoring an environment is received. In some embodiments, the sensor data includes data from a user device (e.g., user device 108 of FIG. 1A). For example, data from a sensor on the user device (e.g., location sensor, GPS, accelerometer, heart rate sensor, orientation sensor, microphone, gyroscope, etc.) is received. In another example, the data from the user device includes status data and/or user specified data. In some embodiments, the sensor data includes data from one or more controllable devices. For example, a status, a configuration, a functional state, a parameter, and/or any other data of a controllable device of devices 102 of FIG. 1A is received. In some embodiments, the sensor data is received periodically. For example, a sensor device sends currently detected sensor data periodically. In some embodiments, the sensor data is received dynamically. For example, the sensor data is received when sensor data has been detected. In some embodiments, the received sensor data is received from a plurality of sensor devices. In some embodiments, the sensor data is received at a hub (e.g., hub 104 of FIG. 1A) and the sensor data is shared/sent to another hub and/or sent to the computing cloud for processing (e.g., sent to server 106 of FIG. 1A).
Fig 3A, Steps 302-308; Fig 3B, Steps 314-320; see also Figs 2A-2D, 3B and 4-9)];
receiving context information for a computational environment in which to perform the operations of the computational graph
[(Saxena discloses collecting network characteristic data from various devices in the graph, see:
[0040] FIG. 2D is a diagram illustrating an example room level of a hierarchical graph model of a connected device environment.
[0044] At 304, one or more states are identified using machine learning. In some embodiments, machine learning is performed using the received sensor data. In some embodiments, performing machine learning includes utilizing a recursive hidden Markov model and/or expectation maximization. In some embodiments, each state is associated with discrete categories of information desired to be detected using machine learning. For example, an activity currently being performed by a person is desired to be detected among a plurality of possible activities able to be detected. This may be achieved by analyzing camera video/image data to detect a person and activity performed by the person. In some embodiments, a state for each detected subject is determined. In some embodiments, by reducing the sensor data to one or more specific states, the sensor data is reduced to meaningful variable values that can be utilized to determine one or more automation rules. In some embodiments, the state may be in a form of a vector. For example, the state vector includes a grouping of values. In some embodiments, the state vector includes one or more of the following: a time value, a weather forecast, a date value, and other data associated with time and/or environment conditions.
Fig 3A, Steps 302-308; Fig 3B, Steps 314-320; see also Figs 2A-2D and 4-9)];
the context information including data representing a network connecting a plurality of computing devices in the computational environment
[(Saxena discloses generation states, or model, of the node graph based on input data, see:
[0040] FIG. 2D is a diagram illustrating an example room level of a hierarchical graph model of a connected device environment.
[0043] At 302, sensor data is received. In some embodiments, the received sensor data includes data from one or more sensor devices of devices 102 of FIG. 1A. For example, data from a switch, a camera, a motion detector, a light detector, an accelerometer, an infrared detector, a thermometer, an air quality sensor, a smoke detector, a microphone, a humidity detector, a door sensor, a window sensor, a water detector, a glass breakage detector, and any other sensor monitoring an environment is received. In some embodiments, the sensor data includes data from a user device (e.g., user device 108 of FIG. 1A). For example, data from a sensor on the user device (e.g., location sensor, GPS, accelerometer, heart rate sensor, orientation sensor, microphone, gyroscope, etc.) is received. In another example, the data from the user device includes status data and/or user specified data. In some embodiments, the sensor data includes data from one or more controllable devices. For example, a status, a configuration, a functional state, a parameter, and/or any other data of a controllable device of devices 102 of FIG. 1A is received. In some embodiments, the sensor data is received periodically. For example, a sensor device sends currently detected sensor data periodically. In some embodiments, the sensor data is received dynamically. For example, the sensor data is received when sensor data has been detected. In some embodiments, the received sensor data is received from a plurality of sensor devices. In some embodiments, the sensor data is received at a hub (e.g., hub 104 of FIG. 1A) and the sensor data is shared/sent to another hub and/or sent to the computing cloud for processing (e.g., sent to server 106 of FIG. 1A).
Fig 3A, Steps 302-308; Fig 3B, Steps 314-320; see also Figs 2A-2D, 3B and 4-9)];
generating a model input comprising at least the context information and the data characterizing the computational graph
[(Saxena discloses generation states, or model, of the node graph based on input data, see:
[0060] In some embodiments, determining the candidate states includes identifying states based on a graph model (e.g., graph model shown in FIGS. 2A-2D). For example, received sensor data is given context and information related to the sensor data is identified based on the graph model (e.g., information/properties of edges connected to the node of the sensor that detected the data and information/properties of other nodes connected to the node of the sensor). Possible states may be identified and/or eliminated based on the graph model.
[0057] At 312, candidate states of an actual state are determined. For example, candidate states that may correspond to a newly received sensor data are identified. In some embodiments, the candidate states are possible states of an actual current state of a subject (e.g., human, animal, pet, robot, other living or non-living object, etc.). For example, because the exact current state (e.g., location and activity currently being performed) of a subject may be difficult to determine from sensor data with complete accuracy, candidates states (e.g., each candidate state including a location component and an activity component) for a subject are identified.
[0058] In some embodiments, determining the candidate states includes identifying all possible states that can be associated with the received sensor data. For example, all possible predefined activities of a subject that can be identified using data from a camera are identified. In some embodiments, determining the candidate states includes identifying the most likely candidate states. For example, rather than identifying all possible states, the most likely candidate states are identified. In some embodiments, the most likely candidate states are identified by analyzing associated sensor data received in 302 of FIG. 3A. In some embodiments, determining the candidate states includes identifying a subject associated with newly received sensor data and identifying the last determined state for the subject. In some embodiments, the most likely candidate states are identified based on a previous current state. For example, for a given previous state (e.g., a location of a subject), only certain states are eligible to become the new current state (e.g., only locations adjoining the previous location) and these states are identified.
Fig 3A, Steps 302-308; Fig 3B, Steps 314-320; see also Figs 2A-2D, 3B and 4-9)];
processing the model input using a machine learning model to generate an output defining placement assignments of the operations of the computational graph to the plurality of computing devices
[(Saxena discloses processing the received data and candidate states to generates a new state of the network connectivity, or graph, see:
[0061] At 314, for each of the candidate states, a likelihood that the candidate state corresponds to a received sensor data is determined. For example, a probability that a received sensor data corresponds to a particular candidate state is determined. In some embodiments, the likelihood identifies a probability that the candidate state is the actual state given the sensor data. In some embodiments, this likelihood is determined using machine learning. For example, statistical and/or deep learning processing has been utilized to analyze a training data set of example associations between different sensor data and corresponding states to determine associated probabilities of association between different sensor data and different states. In some embodiments, the likelihood that the candidate state corresponds to the received sensor data is determined using a predetermined analysis algorithm. For example, a computer vision pattern recognition algorithm is utilized to analyze camera sensor data and the algorithm provides the likelihood. In some embodiments, the likelihood is determined using the graph model.
[0109] In some embodiments, by using the graph model, most efficient sensor/device placement locations and/or locations of any additional sensors/devices required to provide desired coverage may be identified. For example, based on a desired set of rules and/or functions desired to be enabled in an environment, the graph model may be analyzed to identify where additional nodes can be placed in the graph model (with which associated properties), where a node can be eliminated, and/or which property values of edges can be modified (e.g., improve quality). The result of the analysis may then be implemented in the physical environment to achieve the desired coverage.
Fig 3A, Steps 302-308; Fig 3B, Steps 314-320; see also Figs 2A-2D, 3B and 4-9)];
assigning operations of the computational graph to the plurality of computing devices according to the defined placement assignments
[(Saxena discloses assigning network characteristics, such as location, connectivity, etc. to a new state, or graph, see:
[0062] At 316, for each of the candidate states, a likelihood that the candidate state is the next state after a previously identified state is determined. For example, a probability that the candidate state is the actual state after a previously determined state of a subject is determined. In some embodiments, this likelihood is determined using machine learning. For example, statistical and/or deep learning processing has been utilized to analyze observed state transitions between different states to determine a transition model of probabilities for each potential candidate state given a previous state. In one example, a motion detector sensor has been installed in each room of a house. The relative locations of the rooms of the house may be automatically determined by using machine learning to observe the pattern of sensor triggers as subjects move from one room to another room. Once the connections between the rooms are known, given a current room location of a subject, the possible adjoining rooms are known and each likelihood that the subject will visit a next room of the possible connected rooms may be determined. For example, given the previous state that indicates a location of a subject, the next state is limited to adjoining rooms that are reachable given the determined/observed rate of movement of the subject and elapsed time between the sensor data of the states. In some embodiments, the likelihood that the candidate state is the next state is determined using the graph model.
[0063] At 318, for each of the candidate states, a concurrent state component correlation is determined. For example, certain candidate state components are more likely included together in the correct state than another grouping of candidate state components. In some embodiments, determining the concurrent state correlation includes determining a probability that one component of the candidate state is included in the correct/actual state given another component of the candidate state. For example, a candidate state includes a location state component and an activity state component, and the probability of the specific activity state component given the specific location state component is determined. In some embodiments, determining the concurrent state correlation includes determining a plurality of probabilities each associated with a different pair combination of state components of the candidate state. In some embodiments, the concurrent state component correlation is determined using the graph model.
[0064] At 320, for each of the candidate states, an overall likelihood that the candidate state is the actual state is determined. For example, for each candidate state, the overall probability that the candidate state is the correct state of a subject is determined. In some embodiments, determining the overall state includes multiplying together one or more of the probabilities determined in 314, 316, and 318. For example, at least a first probability that the candidate state corresponds to a received sensor data, and a second probability that the candidate state is the next state after a previously identified state are multiplied together to obtain the overall likelihood. In some embodiments, the candidate states are sorted based on their overall likelihoods and the candidate state with the best overall likelihood is selected as the actual/correct state.
Fig 3A, Steps 302-308; Fig 3B, Steps 314-320; see also Figs 2A-2D, 3B and 4-9)].
Saxena does not use the term “model input”.
However, Avicius discloses:
processing the model input using a machine learning model
[(Avicius discloses about status reporting as “model input”, see:
[0039] The network status database 218 collects the current information about the network 100 (i.e. packet counters, allocated bandwidths, traffic patterns, connection behavior). The traffic database 214 contains information about current and promised bandwidth for A-Z flows, including the promised and current bandwidth on links.
Fig 2, Status Reporting to Network Status DB 218)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Saxena’s method for controlling and optimizing network connectivity with machine learning with Avicius’s method for network resource optimization with machine learning with the motivation being to enhance network reliability (Avicius, Para [0037]).

Regarding Claim 2, Saxena discloses:
wherein the machine learning model has been trained to generate placement assignments for the operations of the computational graph that satisfy at least one pre-determined weight for one or more optimization goals
[(see:
[0068] At 406, in the event a historical probability meets a threshold, an associated automation rule is created. For example, if a historical probability determined in 402 and/or a cluster probability determined in 404 is greater than a threshold value (e.g., 80%), a corresponding automation rule is stored in a rule database. In some embodiments, the automation rule identifies that if an identified state (e.g., included in the cluster of identified states) is detected, the corresponding controllable property setting is to be recreated/implemented (e.g., property of corresponding controllable device(s) modified to be the rule specified in controllable device property setting). In some embodiments, the automation rule is updated periodically. For example, the automation rule is associated with an expiration time and the rule is to be renewed or deleted upon expiration. In some embodiments, creating the associated automation rule includes setting or modifying one or more optimization evaluation values identifying a relationship between an identified state and a corresponding controllable device property. For example, a measure of user desirability of the corresponding particular controllable device property setting given the identified state is determined and saved for use when utilizing an optimization function to automatically determine and control the controllable device.
Fig 4, Step 406; see also Fig 2A-9)].

Regarding Claim 3, Saxena discloses:
further comprising prior to processing the model input using the machine learning model [(Fig 2A)]: 
receiving a constraint that identifies at least one optimization goal for graph processing; and generating the model input using the constraint in addition to the context information and the data characterizing the computational graph
[(Saxena discloses using thresholds, or constrains, for determining next state or graph of network, see:
[0068] At 406, in the event a historical probability meets a threshold, an associated automation rule is created. For example, if a historical probability determined in 402 and/or a cluster probability determined in 404 is greater than a threshold value (e.g., 80%), a corresponding automation rule is stored in a rule database. In some embodiments, the automation rule identifies that if an identified state (e.g., included in the cluster of identified states) is detected, the corresponding controllable property setting is to be recreated/implemented (e.g., property of corresponding controllable device(s) modified to be the rule specified in controllable device property setting). In some embodiments, the automation rule is updated periodically. For example, the automation rule is associated with an expiration time and the rule is to be renewed or deleted upon expiration. In some embodiments, creating the associated automation rule includes setting or modifying one or more optimization evaluation values identifying a relationship between an identified state and a corresponding controllable device property. For example, a measure of user desirability of the corresponding particular controllable device property setting given the identified state is determined and saved for use when utilizing an optimization function to automatically determine and control the controllable device.
Fig 4, Step 406; Fig 3A, Steps 302-308; Fig 3B, Steps 314-320; see also Figs 2A-2D, 3B and 4-9)].

Regarding Claim 4, Saxena discloses:
wherein the constraint is in the form of a vector that assigns a respective weight to one or more optimization goals
[(Saxena discloses using weight to evaluate the states or models, a plurality of weights form a vector, see: 
[0086] At 606, the determined optimization evaluation values for the selected candidate configuration setting are combined to determine an output candidate optimization evaluation value for the selected potential configuration setting. For example, the determined optimization evaluation values for the selected candidate configuration setting are summed together. In some embodiments, determining the output candidate optimization evaluation value includes determining a weighted sum of one or more of the determined component optimization evaluation values. In some embodiments, determining the output candidate optimization evaluation value includes determining an average of one or more of the determined component optimization evaluation values.
Fig 4, Step 406; Fig 3A, Steps 302-308; Fig 3B, Steps 314-320; Fig 5; see also Figs 2A-2D, 3B and 4-9)].

Regarding Claim 5, Saxena discloses:
wherein the one or more optimization goals includes one or more of: latency, battery, energy impact, bandwidth, and computational time
[(see:
[0036] …..
Although graph 202 only shows the physical connection type edges, other types of edges not shown may exist as shown by examples in other figures. For example, a functional type edge identifies a functional connection (e.g., network connection) between nodes (e.g., the graph model identifies a detected connection speed between buildings/servers and the graph model may be utilized to identify the fastest network path between the nodes). In
[0072] At 504, a plurality of output candidates is evaluated according to an optimization function. For example, a plurality of candidates for a controllable property setting of a controllable device (e.g., candidate settings of a property of the controllable device) is evaluated according to an optimization function. The optimization function depends on the received inputs and one or more parameters of the one or more received inputs. Examples of the optimization function include a cost function, a maximization function, a risk function, a value function, a probability function, a decision function, or any other function that can be utilized to compare the plurality of output candidates. In some embodiments, evaluating the output candidates includes determining a measure of optimization (e.g., optimization evaluation value) for each configuration candidate. For example, for each candidate output, a candidate optimization evaluation value identifying a desirability of the candidate output is determined. By comparing the candidate optimization evaluation values using the optimization function, one of the candidates may be selected as the optimum output.
Fig 5; see also Figs 2A-9)].

Regarding Claim 6, Saxena discloses:
wherein the context information further comprises information defining at least one computational capability of the plurality of computing devices in the computational environment including available battery life, available processing capability, available storage capacity, available memory, or network speed
[(see:
[0001] Network connected devices (e.g., Internet of Things (i.e., IoT) devices) allow remote control and automation of the devices within an environment (e.g., home). However, these devices are often not capable of being fully autonomous. Often users must manually operate the devices in a remote control fashion, or users manually create complex rules that try to mimic desired operations. For example, the user must be aware of where devices are specifically located, the capability/range of the device, and how each device will specifically impact the surrounding environment as it relates to a desired result. Because the installation configuration and types of devices widely differ from one installation environment to another, a user in a new environment is often unable to effectively utilize network devices of the new environment without lengthy training and learning. Therefore there exists a need for an easier and more efficient way to control network connected devices.
Fig 5; see also Figs 2A-9)].

Regarding Claim 7, Saxena discloses:
wherein the data representing a network connecting the plurality of computing devices includes data representing one or more of [(see Fig 3-9)]:
measured or expected latency of the network, network speed, and available computing devices on the network
[(see:
[0036] …..
Although graph 202 only shows the physical connection type edges, other types of edges not shown may exist as shown by examples in other figures. For example, a functional type edge identifies a functional connection (e.g., network connection) between nodes (e.g., the graph model identifies a detected connection speed between buildings/servers and the graph model may be utilized to identify the fastest network path between the nodes). In another example, a behavioral type edge identities a connection that exists for certain types of behavioral activities (e.g., connection based on people, activities, ownership, authorization, privacy, etc.). Graph model level 202 shows one level of the hierarchical graph model and a higher level of the hierarchical graph model may exist. For example, graph model level 202 represents one neighborhood node of a plurality of neighborhood nodes connected together in a higher level of the graph model.
Figs 3-5; see also Figs 6-9)].

Regarding Claim 8, Saxena discloses:
wherein the computational graph comprises a plurality of repeated operations and wherein the method further comprises [(see Fig 3-9)]:
after determining a placement assignment for one of the repeated operations, assigning subsequent repeated operations to a same placement assignment for a predetermined number of computational time steps
[(see:
[0076] At 506, an output that optimizes the optimization function is selected among the output candidates. In some embodiments, the selected output specifies a selected configuration setting of a property of the controllable device. In some embodiments, selecting the output includes selecting an output candidate based on a comparison of the output candidate optimization evaluation values (e.g., compare optimization evaluation values using the optimization function). For example, a cost value has been determined for each output candidate and a cost minimization function is utilized to select the output candidate with the minimal cost value. In some embodiments, the selected output is provided to the controllable device to implement the selected setting specified by the output, if applicable. For example, the selected output is provided to the controllable device to change its controllable setting if the selected output indicates a setting that is different than a current setting for the controllable device property being automatically controlled.
[0079] At 510, one or more reference optimization evaluation values are updated, if applicable, based at least in part on the received feedback. For example, one or more reference values (e.g., evaluation metric values to be referenced for future evaluations) identifying an association between an input state and a particular output (e.g., configuration setting of the controllable device) are updated using the received feedback. For example, a positive indication from a user that the output was desired reduces an associated optimization evaluation value and a negative indication from the user that the output was not desired increases the associated optimization evaluation value.
Figs 3-5; see also Figs 6-9)].

Regarding Claim 9, Saxena discloses:
further comprising after the predetermined number of computational time steps, reevaluating the placement assignment of the repeated operations
[(see:
[0076] At 506, an output that optimizes the optimization function is selected among the output candidates. In some embodiments, the selected output specifies a selected configuration setting of a property of the controllable device. In some embodiments, selecting the output includes selecting an output candidate based on a comparison of the output candidate optimization evaluation values (e.g., compare optimization evaluation values using the optimization function). For example, a cost value has been determined for each output candidate and a cost minimization function is utilized to select the output candidate with the minimal cost value. In some embodiments, the selected output is provided to the controllable device to implement the selected setting specified by the output, if applicable. For example, the selected output is provided to the controllable device to change its controllable setting if the selected output indicates a setting that is different than a current setting for the controllable device property being automatically controlled.
[0079] At 510, one or more reference optimization evaluation values are updated, if applicable, based at least in part on the received feedback. For example, one or more reference values (e.g., evaluation metric values to be referenced for future evaluations) identifying an association between an input state and a particular output (e.g., configuration setting of the controllable device) are updated using the received feedback. For example, a positive indication from a user that the output was desired reduces an associated optimization evaluation value and a negative indication from the user that the output was not desired increases the associated optimization evaluation value.
Figs 3-5; see also Figs 6-9)].

Regarding Claims 13 and 15-21, the system claims disclose similar features as of Claims 1-2, 5, 3 and 6-9, and are rejected based on the same rationales of Claims 1-2, 5, 3 and 6-9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUNG LIU/Primary Examiner, Art Unit 2473